ORDER

PER CURIAM.
D.F. (Mother) appeals the Circuit Court’s termination of parental rights to her minor child, A.F. Mother asserts that the trial court erred in: (1) failing to grant her motion for a continuance; and (2) finding that clear, cogent, and convincing evidence supported termination pursuant to Mo.Rev.Stat. § 211.447.5(3) (Cum.Supp. 2007).
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not abuse its discretion in denying Mother’s motion for a continuance and that the judgment terminating Mother’s parental rights is supported by clear, cogent, and convincing evidence. An extended opinion would have no precedential *413value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).